

114 S807 IS: Fair BEER Act
U.S. Senate
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 807IN THE SENATE OF THE UNITED STATESMarch 19, 2015Mr. Blunt (for himself, Ms. Baldwin, Mr. Kirk, Mrs. Shaheen, Mr. Johnson, Mr. Bennet, Mr. Vitter, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to reform and reset the excise tax on beer, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Fair Brewers Excise and Economic Relief Act or the Fair BEER Act. 2.Rate of tax on beer (a)In generalParagraph (1) of section 5051(a) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (1)In generalA tax is hereby imposed on all beer brewed or produced, and removed for consumption or sale, within the United States, or imported into the United States during the calendar year. Such tax shall be—
 (A)$0 on so much of such beer as does not exceed 7,143 barrels, (B)$3.50 per barrel on so much of such beer as exceeds 7,143 barrels but does not exceed 60,000 barrels,
 (C)$16 per barrel on so much of such beer as exceeds 60,000 barrels but does not exceed 2,000,000 barrels, and
 (D)$18 per barrel on so much of such beer as exceeds 2,000,000 barrels. Such tax shall be imposed with respect to every barrel containing not more than 31 gallons and at a like rate for any other quantity or for fractional parts of a barrel.. (b)Conforming amendmentParagraph (2) of section 5051(a) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (2)Controlled groupsIn the case of a controlled group, the barrel quantities specified in paragraph (1) shall be apportioned among the brewers who are component members of such group in such manner as the Secretary shall by regulations prescribed. For purposes of the preceding sentence, the term controlled group has the meaning assigned to it by subsection (a) of section 1563, except that for such purposes the phrase more than 50 percent shall be substituted for the phrase at least 80 percent in each place it appears in such subsection. Under regulations prescribed by the Secretary or his delegate, principles similar to the principles of the preceding two sentences shall be applied to a group of brewers under common control where one or more of the brewers is not a corporation..
			(c)Effective
 dateThe amendments made by this section shall apply to beer removed during calendar years beginning after December 31, 2015.